Citation Nr: 0945199	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  02-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 1998 
for the grant of service connection for degenerative disc 
disease (DDD) of the lumbosacral spine, degenerative joint 
disease (DJD) of the right ankle and knee, and residuals of 
an injury to the left shin.

2.  Entitlement to a rating in excess of 40 percent for DDD 
of the lumbosacral spine with separate 20 percent rating for 
neuropathy of the sciatic nerve in the right lower extremity.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1967.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at hearings in August 2001 and May 
2003.  The Veterans Law Judge in the most recent hearing has 
retired, and the Veteran has declined the opportunity for a 
new hearing.  

This case was remanded by the Board in January 2002 and 
October 2004 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
condition, a right ankle condition, and a left shin condition 
in a rating decision of April 1991, and the Veteran did not 
initiate an appeal by filing a valid notice of disagreement.  

2.  The decision of April 1991 was based on the correct facts 
as they were known at that time, and was in accordance with 
the existing law and regulations.


3.  The Veteran filed a formal claim for service connection 
for DDD of the lumbosacral spine, DJD of the right ankle and 
knee, and for residuals of an injury to the left shin on July 
30, 1998.

4.  The Veteran has not submitted evidence from within one 
year prior to July 30, 1998, that indicates the intent to 
apply for disability benefits.  

5.  Throughout the period on appeal, the Veteran's DDD of the 
lumbosacral spine has been characterized by limited movement 
and some pain upon motion; however unfavorable ankylosis or 
incapacitating episodes requiring prescribed bed rest or 
treatment by a physician for a total of six weeks in the last 
twelve months are not shown.

6.  Neurological impairment of the right lower extremity, 
characterized by numbness and foot drop in the right foot, 
results in no more than moderate incomplete neuropathy of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 30, 
1998, for the grant of service connection for DDD of the 
lumbosacral spine, DJD of the right ankle and knee, and 
residuals of an injury to the left shin have not been met.  
38 U.S.C.A. §§ 5101(a), 5103(a), 5103A, 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.155, 
3.400 (2009).

2.  The criteria for a rating in excess of 40 percent for DDD 
of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 
5242 (2009).

3. The criteria for a separate rating in excess of 20 percent 
for neuropathy of the sciatic nerve, right lower extremity, 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.124a, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim. 

Earlier Effective Date

In general, the effective date for the grant of service 
connection based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase is either 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2009).

In the case of claims submitted for disorders secondary to 
already service-connected disabilities, the assigned 
effective date does not relate back to the filing date of the 
antecedent disability.  Instead, the Court of Appeals for 
Veteran's Claims has held that direct and secondary service 
connection claims should be treated in the same manner.  
Therefore, the effective date for a secondary service-
connection claim is based solely on the date it is received 
by the VA.  See Ellington v. Nicholson, 22 Vet. App. 141 
(2007); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Additionally, such an informal claim must identify 
the benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. App. 413, 421 
(1999).

It is settled law that the effective date for the grant of 
service connection following a final decision is the date of 
the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 
248 (2002) (the Court thus holds that the effective date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monthly benefits no earlier than the date that the 
claim for reopening was filed.)  The Court explained that the 
statutory framework did not allow an effective date back to 
the original claim as a possible effective date for an award 
of service-connected benefits that is predicated upon a 
reopened claim.

In September 1990, the Veteran claimed entitlement to service 
connection for disorders to his right thigh, right knee, 
right ankle and left shin resulting from a motor vehicle 
accident he was involved in while on active duty.  In an 
April 1991 decision, the RO granted service connection for a 
right thigh injury (0 percent, effective September 24, 1990), 
and denied the remaining claims as well as claims for service 
connection for an ulcer and hypertension, and nonservice-
connected pension benefits.  

The Veteran submitted a request to reopen his claim for 
service connection for his right knee, shin and right ankle 
in January 1992.  The RO denied these claims in February 1992 
on the basis that new and material evidence had not been 
submitted.  

In March 1992, the Veteran submitted a statement indicating 
disagreement with the April 1991 decision, but the Veteran 
did not specify which particular issues he was disagreeing 
with.  Accordingly, RO sent a letter to the Veteran in July 
1992, asking the Veteran to be more specific with his 
disagreement.  Having received no answer from the Veteran, 
the RO informed him in October 1992 that the matter was 
considered withdrawn.  The rating decision consequently 
became final in April 1992.  

Although the Veteran submitted correspondence indicating 
disagreement with the April 1991 decision, he did not reply 
to the RO's letter of July 1992 seeking clarification 
regarding which particular issues he was in disagreement 
with.  The Board notes that to be a valid notice of 
disagreement in a case in which adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  See 38 C.F.R. § 20.201 (1992).  Although the RO 
indicated that the Veteran's appeal was being withdrawn in 
1991, in fact he had never filed a valid NOD to initiate an 
appeal.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act (VCAA) is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

Under the applicable law and regulations, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that there is no showing that the April 1991 
decision was not based on the correct facts as they were 
known at that time or was not in accordance with the existing 
law and regulations.  On the contrary, the rating decision 
shows that the RO considered the evidence that was of record 
at that time, namely the service medical records, post 
service treatment records and examination report contained in 
the claims file.  The RO specifically noted that service 
connection for a right knee injury, right ankle injury, and 
left shin injury were being denied because the service 
medical records were negative for injuries to these areas.  
The Board notes that while the Veteran's separation medical 
history noted a history of lacerations on the right kneecap, 
the service records were negative for any other references to 
those claimed disabilities, and the service separation 
examination was normal.  Although the appellant disagrees 
with the conclusion reached by the RO, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  

To the extent that the Veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist, the Board notes that vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).  Thus, any argument that the evidence was not 
fully developed does not constitute a basis for concluding 
that the decision contained clear and unmistakable error.  

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  The 
applicable law requires either a disease or injury in 
service, and a current disability which is related to 
service.  The RO found in the 1991 decision that such 
requirements were not met.  To the extent that the Veteran 
asserts that the evidence shows that he did in fact have 
disabilities due to service, he is simply arguing for a 
different interpretation of the evidence.  Such an argument 
cannot form a basis for a finding of clear and unmistakable 
error.  

In summary, the decision of April 1991 was based on the 
correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.  
Accordingly, for the foregoing reasons, the Board concludes 
that the decision of April 1991 does not contain clear and 
unmistakable error.  

In July 1998, the Veteran filed a claim for his "leg, back 
and circulation problems."  The RO construed this as a 
request to reopen his claims for service connection for, as 
relevant here, disorders to his low back, right ankle, right 
knee and left shin.  However, the claim was again denied in 
April 1999 on the basis that new and material evidence had 
not been submitted.  

In November 1999, the Veteran submitted a statement that the 
RO construed as a claim for entitlement to service connection 
for his low back and left ankle (as opposed to his right, 
which was the subject of previous claims).  In May 2000, he 
also submitted a claim for service connection for disorders 
to his right knee and left shin.  In a May 2001 decision, the 
RO granted service connection for disorders to the low back, 
left ankle and right knee, all with an effective date of 
November 4, 1999, but denied service connection for the left 
shin injury.  

After this decision was appealed, the Board granted service 
connection for the Veteran's left shin injury in a January 
2002 decision, for which he was also rated with an effective 
date of November 4, 1999.  However, the Board also noted 
that, in his June 2000 NOD, the Veteran also disagreed with 
the effective date and remanded this issue to the RO for 
further consideration.  

In a June 2002 rating decision, the RO found that the 
November 4, 1999 effective date was clear and unmistakable 
error (CUE), and adjusted the effective date for disabilities 
to the left ankle, left shin, right knee and low back to July 
30, 1998.  The Veteran asserts that he should be entitled to 
benefits from the time of his original claim in September 
1990.  

The RO based its effective date on these issues on the 
Veteran's claim for entitlement to service connection for his 
"leg, back and circulation problems" in July 1998.  
Specifically, in its June 2002 decision, the RO construed 
this submission as the claim for benefits for this appeal, 
and assigned the effective date accordingly.  Therefore, for 
effective date purposes, the Board determines that the date 
of the Veteran's claim is July 30, 1998.  

The date of the claim having been established, the Board will 
review the evidence submitted by the Veteran in the year 
preceding July 30, 1998, to consider whether there was an 
intent to file a claim for benefits.  However, the record 
indicates that the most recent evidence submitted prior to 
the July 30, 1998 claim was a VA examination in April 1992, 
and more than one year prior to the date of the claim.  There 
was no intent to file a claim within the one year period 
prior to the date of the formal claim.  

The Board is sympathetic to the fact that the Veteran 
underwent significant injuries while in service and that his 
claims file, as some of the evidence suggests, may have been 
misplaced for a period of time.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Therefore, the Veteran's claim for an earlier effective date 
is denied.




Increased Rating

In October 2005, the Veteran submitted a claim for an 
increased rating for DDD in the lumbosacral spine, which was 
rated at 20 percent at that time.  After this claim was 
denied in March 2006, the Veteran filed a Notice of 
Disagreement with this decision and ultimately received an 
increase to 40 percent in a December 2007 Statement of the 
Case.  The Veteran continued to disagree and ultimately 
perfected the appeal in January 2008.  Although the issue was 
not certified, the Board retains jurisdiction of the issue 
and adjudicates it here.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Finally, the Court of Appeals for Veterans Claims has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  With respect to both 
issues on appeal, the RO increased the Veteran's disability 
ratings, but did not grant a 100 percent disability rating.  
Since the RO granted only a portion of the Veteran's 
increased rating claim, his appeals properly remain before 
the Board for review.

The Veteran's disability is rated at 40 percent disabling for 
his DDD of the lumbosacral spine pursuant to DC 5242.  In 
order to warrant a higher rating, the evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	or
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); 

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician. 

In this case, a rating in excess of 40 percent is not 
warranted.  First, the evidence does not indicate that the 
Veteran is experiencing unfavorable ankylosis of the entire 
thoracolumbar spine.  Specifically, in December 2005, three 
months after undergoing a laminectomy on the lumbar spine, he 
reported feeling some stiffness, but that this improved with 
movement.  

Additionally, in January 2006 and at his VA examination in 
March 2006, he had a range of motion that was less than 
normal, but ankylosis was not present.  Moreover, at another 
VA examination in March 2007, he again had a limited range of 
motion, but unfavorable ankylosis was not observed.  
Therefore, an increased rating is not warranted on this 
basis.  

Next, the evidence does not indicate intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  The 
outpatient treatment records do not indicate that the Veteran 
has been prescribed periods of bed rest, and the evidence 
does not suggest that he has been incapacitated for six weeks 
in the past month.  Therefore, an increased rating is not 
warranted on this basis.  

Overall, since the evidence does not indicate unfavorable 
ankylosis over the entire thoracolumbar spine or 
incapacitating episodes requiring prescribed periods of bed 
rest and treatment by a physician for six weeks out of the 
past twelve months, an increased rating is not warranted on 
this basis.  

Next, the Board will consider whether a separate evaluation 
is warranted for any associated neurological abnormality.  On 
this matter, the Board notes that the Veteran is currently 
rated at 20 percent for radiculopathy of the lower right 
extremity for the entire period on appeal through the 
application of 38 C.F.R. § 8520 (20 percent for incomplete 
paralysis of the sciatic nerve that is "moderate").  

In order to warrant a rating in excess of 20 percent, the 
evidence must show incomplete paralysis of the sciatic nerve 
that is "moderately severe" (40 percent under DC 8520).  
However, in this case, in increased rating is not warranted 
based on the competent evidence.

For the first part of the period on appeal, the Veteran's 
lower extremities were substantially free of neurological 
symptoms.  In December 2005, he exhibited no focal deficits 
neurologically and, at his VA examination in March 2006, he 
had normal sensation throughout the lower extremities.  

In August 2006, the Veteran complained of radiating pain from 
the back to the right foot.  It was noted that he had not 
been compliant with his Gabapentin.  It was stated that the 
Gabapentin would be tapered up to treat the neuropathic pain 
which was secondary to his past LS surgery.  In September 
2006, it was noted that his strength was 4/5 in the right 
lower extremity.  At his March 2007 VA examination, he 
complained that this radiating pain was causing numbness in 
his right foot.  An April 2007 VA treatment record noted that 
he had no focal neurological deficits but had 4/5 right lower 
leg extension.  The physician increased the dosage of 
Gabapentin.  In July 2007, the Veteran reported that the 
numbness had become severe enough that he was afraid to 
drive.  It was noted that he was off Gabapentin, and it was 
not sure why.  A subsequent entry notes that the Veteran had 
refills available for the medication.  At an evaluation in 
August 2007, he displayed right foot drop (which the 
evaluating physician characterized as secondary to his lumbar 
spine disability) to an extent where there was pain in the 
foot upon passive dorsiflexion and flexion.  Additionally, 
plantar flexion strength was observed to be minimal (1/5).  A 
VA record dated in September 2007 reflects that an EMG result 
reflected right lumbosacral radiculopathy with chronic 
denervation at multiple levels

However, in September 2007, the Veteran had apparently 
experienced some improvement, as he expressed his ability to 
drive, and stated, in essence, that the numbness in his right 
foot was manageable because he could get rid of it by 
stopping his car and walking around.  A VA treatment record 
dated in November 2007 stated that his lumbar radiculopathy 
was active, but his paralysis of the lateral popliteal nerve 
was described as stable and it was noted that on neuro exam 
there were no focal deficits.  The Gabapentin level was 
increased.  A VA record dated in February 2008 noted that he 
had no neuro deficits.  It was stated that his lumbar 
radiculopathy was stable.  In April 2008, it was noted during 
a VA clinical visit that he had no pain in the extremities.  
Moreover, at an evaluation in July 2008, neuro exam showed no 
focal deficits.  Similarly, in January 2009, it was again 
noted that neuro showed no focal deficits.  Finally, a 
private record dated in May 2009 notes that the Veteran 
denied having one sided numbness/weakness or clumsiness.  
Neurologic exam showed no focal deficits.  

In reviewing the foregoing evidence, the Board notes that 
although there was a flare-up of right leg radicular symptoms 
in 2006 and 2007, it appears that this was due to being off 
medication Gabapentin, rather than due to any underlying 
increase in the severity of the disorder.  Once placed on 
medication again, the symptoms subsequently subsided.  
Therefore, the Board concludes that overall, the disorder is 
no more than moderate in degree, and a rating in excess of 
his current rating of 20 percent for his neurological 
abnormalities is not warranted.

The Board has also considered his statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of a lumbar spine disorder according to the 
appropriate diagnostic codes. 

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's lumbar spine disability 
has been provided by the medical personnel who have examined 
him during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports directly 
address the criteria under which these disabilities are 
evaluated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009) but finds that the evidence does not 
show that the Veteran's low back disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

Here, according to his VA examination in March 2007, the 
Veteran worked as a truck driver before leaving in the 1980's 
due to an unrelated disability.  However, the evidence does 
not indicate that the Veteran's current disability is such 
that is has not been contemplated under the relevant 
diagnostic codes.  

Therefore, since the evidence did not indicate that he was 
disabled in a way not contemplated by the diagnostic codes or 
that he had been hospitalized due to his low back disability 
the Board finds that referral for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the Veteran's effective date claim, courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the effective date issue.

Concerning the lumbar spine claim, a letter satisfying the 
notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in November 2005, prior to the initial RO 
decision that is the subject of this appeal.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.   Another VCAA notice letter was issued in March   
2009, and the issue was subsequently readjudicated in June 
2009.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the above, any notice deficiencies did not affect 
the essential fairness of the adjudication.  For this reason, 
no further development is required regarding the duty to 
notify.

Next, VA has a duty to assist a Veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records, and the 
Veteran submitted his own private treatment records.  

Additionally, he was provided an opportunity to set forth his 
contentions during hearings in August 2001 and October 2003.  
Next, specific VA medical examinations pertinent to the 
issues on appeal were obtained in March 2006 and March 2007.  
The Board finds that the examination reports contain all 
findings necessary to properly evaluate the claim.  Although 
the VA examiner in March 2007 did not have access to the 
claims file, this was not prejudicial as the examiner was 
able to review computerized VA treatment records and obtained 
an accurate summary from the Veteran.  

Finally, although the VA examiner noted in March 2007 that 
the Veteran began receiving Social Security disability income 
(SSDI) in the 1980s, the Board has determined that obtaining 
these records is unnecessary.  Specifically, the records 
associated with that claim would have preceded the relevant 
time frame of the current claims by many years.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An effective date prior to July 30, 1998, for the grant of 
service connection for the grant of service connection for 
DDD of the lumbosacral spine, DJD of the right ankle and 
knee, and for residuals of an injury to the left shin is 
denied.

A rating in excess of 40 percent for DDD of the lumbosacral 
spine with separate 20 percent rating for neuropathy of the 
sciatic nerve in the right lower extremity is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


